Citation Nr: 1139650	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left shoulder degenerative joint disease.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for nosebleeds.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent for a traumatic brain injury (TBI), previously evaluated as post-concussive tension headaches, prior to October 23, 2008.

6.  Entitlement to an initial rating in excess of 40 percent for a TBI, from October 23, 2008.

7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 5, 2009.

8.  Entitlement to an initial rating in excess of 50 percent for PTSD, from August 5, 2009.

9.  Entitlement to a total rating based on individual unemployability (TDIU), prior to August 5, 2009.


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO granted service connection for PTSD and assigned an initial rating of 30 percent and granted service connection for bilateral hearing loss and assigned a noncompensable rating, both effective August 8, 2007.  The RO also denied entitlement to service connection for nosebleeds.  In a January 2008 rating decision, the RO granted service connection for post-concussion tension headaches and for tinnitus and assigned separate initial 10 percent ratings, effective from August 8, 2007.  In January 2008, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned for PTSD, for tinnitus, and for bilateral hearing loss and the denial of service connection for nosebleeds.  A statement of the case (SOC) was issued in July 2008, and the Veteran perfected an appeal with regard to higher ratings for PTSD and for bilateral hearing loss and for service connection for nosebleeds.

In a January 2009 rating decision, the RO continued the 10 percent rating assigned to the Veteran's post-concussion tension headaches, claimed as a TBI.  In February 2009, the Veteran filed an NOD with the assigned disability rating for his TBI.  An SOC was issued in May 2009, and the Veteran filed a substantive appeal in July 2009.

In a June 2009 rating decision, the RO denied service connection for degenerative joint disease of the left shoulder and calcified granulomata with perihilar calcifications of the lower lung fields.  In July 2009, the Veteran filed an NOD.  An SOC was issued in May 2010, and the Veteran filed a substantive appeal in July 2010.

Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for PTSD, for a TBI, and for bilateral hearing loss, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted higher ratings during the pendency of the appeal for PTSD and for a TBI, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2011, the Veteran and his father testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that, while the Veteran previously was represented by Roger W. Rutherford, Attorney, in an April 2011 written statement, he revoked this power of attorney and indicated his desire to represent himself.   The Board recognizes the change in representation.

The issues of entitlement to service connection for a lung disorder and for nosebleeds, and the issues of entitlement to initial ratings for a TBI, from October 23, 2008, and for PTSD, from August 5, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's degenerative joint disease (arthritis) of the left shoulder that was initially shown on x-rays in October 2007, less than one year after discharge from active duty; he has complained of painful motion of his left shoulder since then.

3.  During his April 2011 hearing, prior to the promulgation of a decision in the appeal of the claim of entitlement to an initial compensable disability rating for bilateral hearing loss, the Veteran testified that he wished to withdraw his appeal.

4.  Prior to October 23, 2008, the Veteran's TBI was manifested by headaches only.

5.  Prior to August 5, 2009, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, impairment in short- and long-term memory, forgetting to complete tasks, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, depressed mood, irritability, avoidance behavior, and hyperstartle; it was not been manifested by occupational and social impairment with deficiencies in most areas.

6.  From the award of service connection to August 5, 2009, the Veteran's service-connected disabilities, primarily his PTSD, rendered him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the left shoulder are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for withdrawal of the appeal of the claim for an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for an initial rating in excess of 10 percent for a TBI, prior to October 23, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8045-8100 (effective prior to October 23, 2008).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating for PTSD, prior to August 5, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2007-2009).

5.  Resolving all doubt in the Veteran's favor, the criteria for a TDIU have been met from August 8, 2007 to August 5, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.15, 4.16 (2007-2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

To the extent that the Veteran's claims are dismissed or granted herein, no discussion of the duties to notify and assist is necessary.

With regard to the Veteran's higher initial rating/TDIU claims, the claims are deemed to have arisen from an appeal of the initial evaluation assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has associated available service and post-service medical records identified by the Veteran with regard to the claims decided herein.  He was afforded VA examinations pertinent to his claims in October 2007.   As the examinations were conducted by medical professionals, who reviewed the claims file, solicited history from the Veteran, and performed a complete examination, the Board finds that they are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

During the April 2011 hearing, the undersigned explained what was needed to substantiate the Veteran's claims, the Veteran and his father were asked about treatment, the onset of symptoms, ongoing symptoms, and evidence that may be helpful in establishing entitlement to service connection and/or to higher initial ratings was discussed.  The Board therefore concludes that it has fulfilled its duty under Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the issues decided herein on appeal.

The Board finds that all necessary development has been accomplished, and therefore appellate review of the claims decided herein may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection for a Left Shoulder Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Here, the Veteran served in combat.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the service connection for degenerative joint disease of the left shoulder is warranted.

The evidence reveals that the Veteran was diagnosed as having early degenerative joint disease of the left shoulder upon VA examination in October 2007.  As a part of that VA examination, the Veteran underwent x-ray evaluation, which showed the arthritis.  Furthermore, the examination report and the Veteran's statements reflect that he has complained of pain with motion of his left shoulder since that time.  Therefore, while the Veteran demonstrated full range of motion of his left shoulder and no evidence of instability or other symptoms, the Board finds that, nevertheless, he is entitled to the minimum compensable rating for this joint based upon periarticular pathology productive of painful motion.  38 C.F.R. § 4.59 (2011).

Given the totality of the evidence, to particularly include the October 2007 VA examination report, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)), the Board finds that the criteria for service connection for degenerative joint disease of the left shoulder are met.

B.  Initial Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Hearing Loss

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

During his April 2011 Board hearing, the Veteran testified that he wished to withdraw from appellant review his claim as to an initial compensable disability rating for bilateral hearing loss.  In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over this withdrawn claim.  As such, the issue is dismissed.

TBI - Prior to October 23, 2008

The Veteran's TBI, previously evaluated as post-concussion headaches, is rated 10 percent disabling from August 8, 2007, to October 23, 2008, under the criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100.

The criteria for rating TBIs were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (Oct. 24, 2008).

In this case, the only time period at issue in the decision portion of this determination is prior to October 23, 2008.  As such, the Board will apply only the rating criteria in effect prior to the revision.

Diagnostic Code 8045 states that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.

Service treatment records reveal that, November 2005, that the Veteran complained of nausea, headache, dizziness, and difficulty with balance after an IED explosion the day before, when he blacked out for a little bit.  Initially, he also complained of tinnitus and difficulty hearing.  The impression was concussion.  When seen in April 2007 for daily headaches, he reported that his headaches started in the afternoons and usually involved the right side of the head only.  The Veteran denied nausea, vomiting and aura prior to headaches.  He took no medication normally for his headaches.  The assessment was headache for which he was given Midrin.  During his June 2007 separation examination, the Veteran complained of headaches.
 
A September 2007 VA outpatient treatment record reveals that the Veteran reported having a headache and requested medication.

A separate September 2007 VA outpatient record shows that the Veteran underwent neurological evaluation for his concussive head injury and headaches.  He denied experiencing any lateralized weakness, loss of sensation, seizures, or difficulty speaking or swallowing.  Following the injury, the Veteran developed daily headaches.  They lasted throughout the day with some fluctuations in intensity.  He had a significant exacerbation of headaches every two to three days, which lasted four hours.  The Veteran denied any associated visual phenomena in the form of flickering lights, flashes of light, visual scatoma, nausea, vomiting, photophobia, phonophobia, or other focal sensory or motor symptoms associated with headaches.  Occasionally, he felt dizzy or lightheaded with his headaches.  He took some medications that had some impact and no side effects.  Following evaluation, the diagnosis was minimal/mild concussive head injury in 2005 without any residual for neurological deficits.  Also diagnosed were posttraumatic daily headaches suggestive of tension headaches.

During an October 2007, underwent VA examination.  He the Veteran complained of migraine headaches.  They had gotten progressively worse since their onset in 2005 when he suffered a concussion in service.  He took medication every four hours at the onset of a headache.  Neurologic and psychiatric examination was normal.  The diagnosis was headaches, most likely tension type, via the Veteran's history.  The problem associated with the diagnosis was migraine headaches.  The Veteran was currently unemployed due to his recent separation from service, and his headaches had no effect on his usual daily activities.  The Veteran reported no functional impairment with memory.

A January 2008 VA outpatient treatment record shows that the Veteran was given a neurological evaluation for his concussive head injury and headaches.  The Veteran's daily headaches were suggestive of post-traumatic tension headaches compounded with overmedication headaches.  An MRI of the brain was unremarkable.  He continued to report daily headaches that were not as bad as before.  The assessment did not change.

A May 2008 VA outpatient treatment record shows that the Veteran returned for an adjustment of his medication.  It had given him relief, but he still experienced two headaches per week, which were not as intense as they used to be.

In April 2011, the Veteran testified before the undersigned.  He stated that, prior to October 23, 2008, his TBI consisted only of headaches.  He described having prostrating headaches three or four times per week.  He described photophobia and feeling nauseated.  When he had these headaches, he was in bed for three to four hours.

The rating decision issued by the RO in January 2008 clearly shows that the 10 percent rating was assigned under the criteria of Diagnostic Code 8045.  As that code notes, purely subjective complaints, such as headaches, are to be assigned a 10 percent rating and no more unless there is a diagnosis of multi-infarct dementia associated with brain trauma.

It is clear from the record that the Veteran's headaches are posttraumatic and due to his concussion.  Furthermore, there was absolutely no evidence of dementia or any symptoms other than the headaches, prior to October 2008.  Even the Veteran testified in April 2011 that the headaches were the only symptom he experienced due to his TBI, prior to October 23, 2008.  As such, a 10 percent rating is the only rating assignable, under the criteria in effect prior to October 23, 2008.

For all the foregoing reasons, the Board finds that the claim for a higher initial rating for a TBI, prior to October 23, 2008 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




PTSD - 30 Percent Prior to August 5, 2009

Prior to August 5, 2009, the Veteran's PTSD was rated as 30 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41-50 denotes serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

VA outpatient treatment records beginning in August 2007 show that the Veteran reported substantially similar symptoms as those reported on his examinations.  He was cooperative, grooming and hygiene were good, his mood was pretty good, and his affect was appropriate.  Psychomotor activity was normal, speech was clear and fluent, thought processes appeared logical and goal-directed, thought content was appropriate, memory was grossly intact, reality testing was within normal limits, and judgment and insight were good.  The Veteran did not appear to be experiencing delusions or hallucinations.  He denied suicidal and homicidal ideation but reported feeling worthless in October 2007, since he was not working.  In January 2008, the Veteran reported that he had purchased land that he was planning to raise cattle on.  The diagnoses were PTSD, major depressive disorder in full remission, and alcohol abuse in early partial remission.  GAF scores of 50, 53, and 70-75 were assigned. 

At an October 2007 VA examination, the Veteran report that he recently had enrolled in community college, but the school discontinued his enrollment due to missed classes when he attended VA appointments.  Otherwise, he typically went to classes.  He had struggled in some but did adequately well in others.  The Veteran had not yet been employed.  He separated from service in August 2007 and attempted school first.  He was thinking that self employment would suit him and was currently making those plans.  The Veteran did not like being around people anymore.  His marriage had deteriorated, and his divorce was just finalized.  He now had a girlfriend for about two months.  He reported that they got along fine.  He got along adequately with his parents and siblings.  He had no significant social interactions.  He enjoyed a number of activities, including working on cars, fixing his house, fishing, and target shooting; however, he reported some loss of interest in these activities.  He disliked being in crowds but tolerated it when necessary, with some anxiety.  He denied suicide attempts or aggressive or assaultive behavior.

On examination, the Veteran's affect was mildly restricted, and his mood was somewhat dysphoric.  He displayed some mild psychomotor agitation.  No delusions, hallucinations, or impairment of thought processing or communication were noted.  Eye contact and behavior were appropriate.  He denied suicidal or homicidal ideation but admitted to periodic aggressive ideation toward others if they irritated him.  He denied any intent to act upon it.  He was oriented and did adequately with personal hygiene and basic activities of daily living.  He denied any significant problems with thinking or memory impairment.  There was no obsessive-compulsive behavior.  Speech was within normal limits, and there were no panic attacks.  Medication helped significantly with his depressed mood, but he had some periods of mild sadness.  He described some emotional numbing and loss of interest in things.  However, he was able to enjoy some things.  The Veteran reported frequent anxiety, difficulty relaxing, and frequent worry.  This was worse in public.  He had some anger and impulse control, but this had decreased with his new medication.

In April 2011, the Veteran and his father testified before the undersigned.  He reported memory problems.  His father opined that the Veteran had impaired judgment at times.  His father indicated that he demonstrated irritability, anger, symptoms of a flattened affect, and sometimes said illogical things.  The Veteran reported having problems with motivation and indicated that he had no friends other than those he had served with.  He avoided crowds and was confrontational.  

Prior to August 5, 2009, the Board finds that based on the totality of the evidence and after resolving all reasonable doubt in favor of the Veteran, his PTSD more nearly approximated the criteria for a 50 percent rating, but no more.

Prior to August 5, 2009, the Veteran's PTSD was manifested by anger, irritability, symptoms of panic, sleep disturbance, social isolation, diminished interest in activities, hypervigilance, and impairment of memory.  The Veteran was divorced and had a girlfriend; however, he noted that the only friends he had were from service.

The assigned GAF scores have ranged from 50 to 75.  The Board finds that these assigned GAF scores correspond to the 50 percent rating being assigned herein.  While the Veteran was assigned a GAF score of 50, which denotes serious symptoms, the Board finds that the Veteran exhibited none of the criteria associated with a GAF score of 50 at any point prior to August 5, 2009.  His symptomatology more nearly corresponded to the higher GAF scores, which denote moderate symptoms.  These are also more consistent with the 50 percent rating now assigned.  As such, the one assigned score of 50 does not suggest that the Veteran's PTSD warrants a disability rating in excess of 50 percent during this time period.

Prior to August 5, 2009, the Board finds that the Veteran demonstrated flattened affect; some confusing speech; symptoms of panic attacks; reported impairment of memory; impaired judgment; and lack of motivation.  Many of these were reported by the Veteran's father during the April 2011 Board hearing, and the Board finds that his testimony, and that of the Veteran, is credible.  Based on all of this evidence, the Board finds that a 50 percent rating for PTSD is warranted prior to August 5, 2009.

However, the Board also concludes that a rating in excess of 50 percent is not warranted.  Although the Veteran divorced his wife due, in part, to his PTSD symptoms, he currently had a relationship with a girlfriend that he describes positively.  He also indicated that his relationships with his parents and siblings were good.  Further, VA shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Overall, his disability picture does not reflect occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  Lastly, although depression was shown in some treatment records, the Veteran indicated that it had gotten better with medication, and there is no indication of any disturbance of mood.  The evidentiary record for that time period was negative for obsessional rituals which interfered with routine activities, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting his ability to function independently, spatial disorientation or neglect of personal hygiene.  The evidence failed to show that the Veteran's symptoms warranted a 70 percent, or higher rating.

As noted above, the GAF scores assigned to the Veteran correspond to the 50 percent rating now assigned and no more.  Again, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder. 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment more closely contemplates the currently assigned 50 evaluation as he has a good relationship with a girlfriend he lives with and a good relationship with his parents and siblings.

Prior to August 5, 2009, there was no evidence of delusions or impaired thought processes.  He did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  He also complained of some impaired memory, but there is no indication that he had memory loss for names of close relatives, his own name or occupation.  During this initial period, there was no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Thus, the Board finds that, during the period prior to August 5, 2009, the Veteran's symptoms more closely approximated the criteria for 50 percent.

In sum, the benefit of the doubt has been afforded to the Veteran, and an initial rating of 50 percent, but no higher, for PTSD, prior to August 5, 2009, is warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

TDIU - Prior to August 5, 2009.

The Court has held that a TDIU is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident or multiple injuries incurred in action are considered one disability.  38 C.F.R. § 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extraschedular basis, upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this regard, the Board notes that the Veteran has so far not appealed the effective date of the award of a TDIU in a November 2010 rating decision, but at that time the Veteran had not met the schedular criteria under 38 C.F.R. § 4.16(a), prior to August 5, 2009; he now does.  

Here, a February 2008 Social Security Administration (SSA) psychologist's opinion found that the Veteran's PTSD significantly affected his social functioning and stress tolerance and rendered him disabled from April 3, 2007.  As noted by the RO, in a November 2010 rating decision, the Veteran claimed that he was disabled for SSA purposes based on his PTSD, headaches, shoulder pain, and hearing loss.  As service connection has been established for all of these disorders and they likely all stem from the IED explosion, the Veteran has not worked since his discharge from service, and he has met the schedular criteria for a TDIU, the Board finds that he has been unable to secure or follow a substantially gainful occupation since August 8, 2007.  

Given that the Veteran meets the criteria outlined in 38 C.F.R. § 4.16(a), and resolving all doubt in his favor, the Board concludes that, since August 8, 2007, a TDIU is warranted.

Extraschedular Evaluation

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability(ies).  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's TBI, prior to October 23, 2008, or his PTSD, prior to August 5, 2009, reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than that already awarded.  See 38 C.F.R. § 3.321(b)(1).  The effects of his TBI and PTSD on employment are already considered in the assigned schedular ratings and the award of a TDIU.  Accordingly, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115-16.  


ORDER

Service connection for degenerative joint disease of the left shoulder is granted.

The appeal of the claim for an initial compensable disability rating for bilateral hearing loss is dismissed.

An initial rating in excess of 10 percent for TBI, prior to October 23, 2008, is denied.

An initial 50 percent rating for PTSD, prior to August 5, 2009, is granted, subject to the laws and regulations governing payment of monetary benefits.

A TDIU is granted; subject to the provisions governing the award of monetary benefits.



REMAND

The Board's review of the claims file reveals that further development of the claims remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examination and an opinion would be helpful in resolving the claims for service connection.

With regard to the claim of entitlement to service connection for a lung disorder, the evidence shows that the Veteran complained of a cough in service, and he has been diagnosed since separation with a small calcified granulomata in the lower lung fields with a few perihilar calcifications.  He testified during his April 2011 Board hearing that he currently experiences sharp pain in his lungs when breathing.

With regard to the claim of entitlement to service connection for nosebleeds, the Veteran has indicated that they began in service at the same time that he sustained a TBI.  He has stated that he now experiences nosebleeds on at least a weekly basis.  However, on VA examination, the examiner indicated that the Veteran had a normal nasal evaluation with no diagnosed disability of the sinuses.

This evidence, taken together, suggests that the Veteran may have a current lung and/or sinus disorder that is related to service, to include whether he has an undiagnosed illness of the lung or the nose that is related to his service in the Southwest Asia Theater of Operations during the Persian Gulf War, which is documented in his service personnel records.

Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claims of entitlement to initial ratings in excess of 40 percent for a TBI, from October 23, 2008, and in excess of 50 percent for PTSD, from August 5, 2009, during his April 2011 Board hearing, the Veteran asserted that his disabilities have worsened and warrant higher ratings.  He reported symptomatology associated with both disabilities that had not been previously shown by the evidence of record.  He also testified that he continues to receive treatment at the Salem VA Medical Center.  

To ensure that the record reflects the current severity of the Veteran's TBI and PTSD and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate these service-connected disabilities.  During the April 2011 hearing, the Veteran indicated his willingness to report to a VA examination, if needed.  Accordingly, VA should arrange for the Veteran to undergo VA examination. 

The Board notes that the Veteran has requested that his examinations are not all scheduled on the same day.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Salem VAMC, since May 29, 2009.  All records and/or responses received should be associated with the claims file. 

2.  After completion of 1 above, arrange for the Veteran to undergo VA examination, by an appropriate examiner(s), at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies and/or consultation(s) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The appropriate examiner(s) should note and detail all reported symptoms of any lung disorder or any disorder manifested by nosebleeds.

The appropriate examiner should provide details about the onset, frequency, duration, and severity of such symptoms and state what precipitates and what relieves them.  

The appropriate examiner should clearly indicate whether the Veteran has a diagnosed lung and/or sinus disorder or has had one since his period active duty ending on August 7, 2007.

With respect to each diagnosed disorder, the appropriate examiner should provide an opinion as whether the diagnosed disorder (1) was incurred in, or aggravated by, active duty from October 8, 2003 to August 7, 2007, or otherwise had its onset during active duty; and/or (2) (3) is approximately due to or is aggravated by any already service-connected disability or any disability likely to be service connected.  Currently, the Veteran is service connected for a TBI, tinnitus, bilateral hearing loss, degenerative joint disease of the left shoulder, and PTSD.

For any signs and symptoms of a lung disorder or of a disorder manifested by nosebleeds, which are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).

Finally, the appropriate examiner should express his or her opinion as to whether any disability manifested by a lung disorder or of a disorder manifested by nosebleeds is "chronic" (as having existed for 6 months or more or as having resulted in intermittent episodes of improvement and worsening over a 6-month period).  The appropriate examiner should indicate whether any undiagnosed illness was not incurred during the Veteran's active service in Southwest Asia from August 2005 to August 2006 or was caused by a supervening condition or event that occurred between August 2006 and the onset of the illness.

The examiner(s) should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner(s) should state the reason(s) why.

The Board emphasizes that it is critical the examiners review all evidence of record and fully state the medical basis or bases for any opinions rendered.

The examiner's stated expertise in and of itself is not a sufficient statement under the law upon which to evaluate a medical opinion.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).

3.  After completion of 1 and 2 above, arrange for the Veteran to undergo a VA examination(s), by an appropriate examiner(s) with regard to his higher rating claims.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.  

PTSD.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

TBI.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should identify all residual symptoms, including all subjective complaints such as headaches that are determined to be related to the Veteran's in-service head injury and determine the current severity of such residuals.

The appropriate examiner(s) should set forth all examination findings and opinions, along with a complete rationale for any conclusions reached, in a printed report.  If any requested opinion cannot be provided, the examiner should give the reason(s) why.

4.  If possible, the Veteran is not to be scheduled for all of these examinations listed in 2 and 3 above in one day, as he has requested.

5.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims in light of all pertinent evidence and legal authority.  In adjudicating each claim, all applicable theories of entitlement should be considered, to include as due to undiagnosed illness, as appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


